Title: To John Adams from Henry Grand, 20 August 1782
From: Grand, Henry
To: Adams, John



Paris August 20th. 1782
Sir

I have had the honour of your last Letter to which the least return was a quiker aknowledgement of thanks for its particular civil contents; and I should certainly not have been deficient in that respect had it not been for the Settlement of a part of your Madeira Wine which I let a friend have, for you may well suppose that no man in the World, lett him have been ever so sincere a Wel Wisher to America, no one I say could have got the better of all that Wine in the lapse of time it has been in our Cellar; altho the Claret, from its not having filled more than half the Cask it was put in, is grown sour. The part I sold is 260 Bottles of Madeira which has cleared £325. for which you have credit upon our Books.
You have had for the remaining part a most Strict Compliance to your orders, having frequently, with american friends, toasted Success to America. I must add thereto my repeated thanks.

Being, without any publick News, a little urged by the Time, I must conclude most respectfully Sir Your most obe hub Se
Hy. Grand

